                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0211-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ALEKSANDR PAVLOVSKIY,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ agreed motion to continue the trial
16   date and the pretrial motions deadline (Dkt. No. 33). Defendant has filed a speedy trial waiver up
17   to and including August 24, 2020. (Dkt. No. 34.) Having considered the motion, the speedy trial
18   waiver, and the relevant record, the Court hereby FINDS that:
19      1. Taking into account the exercise of due diligence, a failure to grant a continuance would
20          deny defense counsel the reasonable time necessary for effective preparation, due to
21          counsel’s need for more time to review the evidence, consider possible defenses, and
22          gather evidence material to the defense as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23      2. Failure to grant a continuance would likely result in a miscarriage of justice as set forth in
24          18 U.S.C. § 3161(h)(7)(B)(i);
25      3. The additional time requested is a reasonable period of delay, given the volume of
26          discovery disclosed by the Government, the complexity of the case, and the


     ORDER
     CR19-0211-JCC
     PAGE - 1
 1          Government’s indication that it is preparing a superseding indictment;

 2      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 3          the best interests of the public and Defendant in any speedier trial as set forth in 18

 4          U.S.C. § 3161(h)(7)(A); and

 5      5. The additional time requested between the current trial date of April 6, 2020, and the new

 6          trial date is necessary to provide defense counsel time to prepare for trial considering

 7          counsel’s schedule and all of the facts set forth above.

 8          For the foregoing reasons, Defendant’s motion to continue the trial date and pretrial
 9   motions deadline (Dkt. No. 33) is GRANTED. The trial date is hereby CONTINUED from April
10   6, 2020, to August 10, 2020, at 9:30 a.m. The time between the date this order is issued and the
11   new trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §
12   3161(h)(7)(A). Any pretrial motions shall be filed no later than June 29, 2020.
13          DATED this 11th day of February 2020.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0211-JCC
     PAGE - 2
